Citation Nr: 1218328	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder characterized as irritable bowel syndrome (IBS) or inflammatory bowel disease (IBD) (including Crohn's disease), claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from July 1987 to July 1991 and service with the Air National Guard (ANG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that the RO has developed and adjudicated the appellant's claims as seeking service connection for specific diagnoses of IBS and Crohn's disease.  The symptoms for these conditions are similar/overlapping in many respects.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with that holding, which was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), the Board has recharacterized the issues on appeal as reflected on the first page of the present decision.


FINDINGS OF FACT

1.  The Veteran has a medically unexplained chronic multi-symptom illness with disability inclusive of bowel disturbance with abdominal distress, and chronic constipation and diarrhea, diagnosed as IBS.

2.  These symptoms have been present to a disabling degree chronically for in excess of six months following the Veteran's service, including service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran has also suffered Crohn's disease since 2000 which shares some of the symptoms of IBS; however, the non-overlapping symptoms have not been attributed to any other diagnosed disability, with the exception of Gulf War Syndrome or illness, or IBS.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a qualifying chronic disability manifested by bowel disturbance with abdominal distress, with constipation and diarrhea, to include the medically unexplained chronic multisymptom illness of irritable bowel syndrome, have been met.  38 U.S.C.A.  §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R.        § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue;
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and IBS are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  

Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2). The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A.  § 101(33).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A.  § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks service connection for a gastrointestinal (GI) disorder characterized as irritable bowel syndrome (IBS) or inflammatory bowel disease (IBD) (including Crohn's disease), claimed as due to an undiagnosed illness.  In this case, the Veteran's service personnel records show that he served in Saudi Arabia from December 1990 until April 1991 and that he participated in Operation Desert Shield and Operation Desert Storm.  Thus, for the purpose of this decision, the Board will assume that the Veteran had qualifying service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317.

The service treatment records (STRs) are negative for history of GI problems.  A September 1993 Air National Guard (ANG) record shows that the Veteran was exposed to various hazards while in fire school.  Hazards included noise, toxic chemicals, smoke, heath, blood borne pathogens, and oxygen deficiency.

Treatment records from Dr. H.G. show that the Veteran was treated for unexplained weight loss and rectal pain in September 1997.  An April 1998 letter from Dr. H.M.C. states that the Veteran's GI problems started about a year prior to his appointment.  A diagnosis was not provided.  January 2000 records from Dr. B.D.S. show complaints of abdominal pain with associated nausea, sweats, intermittent nausea and vomiting, intermittent gaseous distention and previous GI bleed.  The recommendation at that time was exploratory bowel surgery.  The exploratory surgery led to ileocecal resection for Crohn's disease.  

In April 2000, he was found medically disqualified for worldwide duty in the ANG.

February and May 2001 letters from Dr. H.A.G. state that the evidenced showed no indication of inflammatory bowel disease.  In February 2002, he was treated for vomiting, diarrhea, and abdominal pain.  The record indicates that the Crohn's disease had not returned and that the Veteran might have been suffering gastroenteritis.  After further testing in March 2002, inflammatory bowel disease, or Crohn's, was not found.

November 2005 biopsy results show features compatible with inflammatory bowel disease.  Biopsies of the colon were negative.  Records from Dr. E.A.D. continue to show Crohn's disease through November 2007.  Specifically, a November 2007 record states that Crohn's distal ileal stricture was shown on a CT scan.

In July 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran told the examiner that symptoms of fatigue, rectal bleeding, and abdominal pain started in 1995 and had caused him to miss work.  He had an episode of rectal bleeding in late 1999 and was diagnosed with severe anemia.  He eventually had a transfusion due to blood loss from the gastrointestinal bleed.  He noted his surgery in 2000 and his subsequent medical discharge from the ANG.  The examiner summarized other treatment records and diagnosed Crohn's disease, claimed as IBS.  An opinion regarding the etiology of the condition was not provided.

The Veteran had another VA examination in May 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner noted that the Veteran's primary physician, Dr. E.A.D., diagnosed possible IBS in January 2010 and said that he had suffered symptoms since 1993.  The examiner diagnosed Crohn's disease and said that IBS and Crohn's disease are significantly different processes.  

Specifically, Crohn's disease is an objectively proven disease based on laboratory studies and biopsy results, resulting in transluminal colon and small intestinal pathological changes.  IBS is a subjective disease with no objective evidence of existence.  IBS is the most commonly diagnosed GI disease based on exclusion and has recently been reclassified as a somatic dysfunctional disorder.  He said that any bowel patterns and stool consistency can be classified as IBS and that tortuous colon, as noted by Dr. E.A.D., is not a diagnostic finding for the diagnosis of IBS.  He further stated that 26 percent of Crohn's patients treated with Remicade, the Veteran's medication, present with the same symptoms of bowel complaints as described by the Veteran based upon side effects of the drug.  He was unable to determine when the Veteran started the medication but speculated that his symptoms began shortly thereafter.  Dr. E.A.D. noted the onset of IBS as six months prior to January 2010, indicating a recent onset of symptoms.  The symptoms and diagnosis were not previously present in her notes and the examiner suspected that the symptoms were related to Crohn's disease.  Further, he said her statement that the IBS symptoms had been present since 1993 was not supported by the medical records and STRs.  He noted that Crohn's was still present as of May 2009, more than nine years following surgery.

In his conclusion, the examiner said the Veteran has an objective and verifiable diagnosis of Crohn's disease and that the medications used to treat the condition may be causing his IBS symptoms.  The examiner said he has recently been diagnosed with a condition that cannot be verified based on objective considerations and has not been diagnosed by any other provider since the onset of symptoms in 1998.  Thus, he concluded that because there are many objective, documented reasons for the current symptoms, it is less likely as not that the symptoms are related to a symptom complex referred to as IBS.

In his substantive appeal, the Veteran said that Dr. E.A.D. said his Crohn's disease was in remission and that he had a separate diagnosis of IBS.  In support of his allegation are letters from Dr. E.A.D.  In an October 2009 letter to another physician, Dr. E.A.D. said she found no evidence of active inflammatory bowel disease, or Crohn's disease.  In a January 2010 letter she said that the Veteran was in clinical remission with regard to his Crohn's disease.  However, he continued to have abdominal pain with alternating diarrhea and constipation with relief with bowel movements.  She believed he had IBS in addition to Crohn's disease.  In a January 2011 letter, she said the Veteran was still in remission for Crohn's disease due to his Remicade, which he takes every six weeks.  She diagnosed possible IBS as he continued to have tortuous redundant colon and a history of alternating diarrhea and constipation with abdominal pain improved with bowel movement.  Treatment records show that his Crohn's disease flared up in January 2011.  A March 2011 letter again notes IBS as well as active Crohn's disease.

In addition to the medical evidence, the Board has reviewed the testimony from the Veteran's November 2011 hearing, the transcript from his hearing at the RO, and his personal statements.  After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran has IBS and whether his symptoms have been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for Persian Gulf undiagnosed illness or IBS.

Resolving reasonable doubt in the Veteran's favor, the Board finds that IBS is present to a disabling (at least 10 percent) degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, to warrant service connection for Persian Gulf undiagnosed illness or IBS.  38 C.F.R. § 3.317.

The evaluation of this disability is not directly before the Board at this time.  However, in so finding, the Board finds that the Veteran's symptoms may be rated as analogous to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319, with symptoms inclusive of frequent episodes of bowel disturbance with abdominal distress, constipation, and diarrhea.  The Board further finds that the frequency of his symptoms (daily) arises to at least a moderate degree of IBS as indicated by a 10 percent rating under Diagnostic Code 7319.  The post-service medical records, overall, would support such a finding.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for a GI disorder characterized as IBS, claimed as due to an undiagnosed illness, is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


